Citation Nr: 0707702	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash, claimed 
as due to chemical exposure.

2.  Entitlement to service connection for diverticulosis, 
status post partial colectomy, claimed as due to chemical 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.

The veteran testified before the undersigned Veterans' Law 
Judge in a hearing at the RO in August 2004.

In July 2005 the Board remanded the issues identified on the 
title page to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C. for further development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  There is no medical evidence of a relationship between 
any current skin disorder and the veteran's military service.

3.  There is no medical evidence of a relationship between 
any current digestive disorder and the veteran's military 
service.




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a skin rash due to disease or injury that was incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310(a) (2006).

2.  The veteran is not shown to have a disability manifested 
by diverticulosis, status post partial colectomy, due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2002, prior to the issuance of the rating decision 
on appeal, the RO sent the veteran a notice letter informing 
him that to establish entitlement to service connection for a 
disability the evidence must show three things: an injury in 
military service, or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  

The veteran had ample opportunity to respond prior to 
issuance of the October 2002 rating decision on appeal. The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

In July 2005, during the pendency of this appeal, the AMC 
sent the veteran a letter that satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The July 2005 letter listed the evidence newly received by VA 
and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The July 2005 letter specifically asked the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.   If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

After the July 2005 notice letter, which completed VA's 
requirements under VCAA and cured any defects in previous 
letters, the veteran had an opportunity to respond prior to 
the issue of the October 2006 Supplemental Statement of the 
Case (SSOC).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the April 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

The veteran has not been specifically advised of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  However, the 
Board's action below denies service connection for the 
claimed disabilities, so no effective date or degree of 
disability will be assigned.  There is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, and post-service VA 
and private medical records, have been associated with the 
claims file.  The veteran has identified no VA or non-VA 
medical providers that may have existing evidence relevant to 
the claim.  

The veteran has been afforded a hearing before the Board, at 
which he presented oral argument in support of his claim.  
The Board subsequently remanded the case in order to afford 
the veteran with appropriate VA examinations, but he failed 
without explanation to report for scheduled examinations.  
When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(a).
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a skin rash and service connection for 
diverticulosis.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. §§ 3.303(d), 3.304.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for a skin rash

The veteran asserts that he has a chronic skin rash that 
began while he was serving at Concord Naval Weapons Station, 
a site at which toxic chemicals were stored.

The veteran's service medical records (SMR) show treatment 
for athlete's foot in May 1972, but no other skin disorder.  
The veteran's discharge physical examination in August 1972 
noted the skin as "normal."

The veteran had a VA medical examination in July 1973, within 
the first year after his discharge from service.  The veteran 
reported no skin complaints during or after service, and the 
examiner rated the skin as "normal."

VA outpatient treatment records in February 2000 show 
treatment for skin rash over both legs, possibly related to 
insect bites; the physician's impression was lyme rash versus 
lichen simplex chronicus.  In April 2000 the veteran reported 
that his rash had improved with steroid cream; the 
physician's impression was possible eczematous dermatitis.

VA outpatient treatment records in August 2001 show treatment 
for skin rash over the calves (resolved) and thighs 
(continuing).  He also complained of itchy rash over the 
face, back, and anterior chest.  The physician's impression 
was tinea barbae and tinea versicolor.

The veteran underwent VA inpatient treatment in May-June 2002 
for an epigastric disorder, during which he reported a rash 
over the inguinal/genital region.  The discharge note refers 
only to skin rash on both legs, without further elaboration.

The veteran had a VA medical examination in September 2002 in 
which the examiner noted that the skin was without current 
eruption.

The veteran testified before the Board in August 2004 that he 
began to experience skin rash in 1970, at Concord Naval 
Weapons Station.  His rash at the time was identified as 
athlete's foot, and was treated with ointment, but after 
service his outbreaks cover approximately 70 percent of his 
body.

Per the instructions of the Board's July 2005 remand, the RO 
scheduled the veteran for a VA medical examination in October 
2000 to obtain a medical opinion regarding whether the 
veteran had a current digestive disorder consistent with 
exposure to chemicals.  The veteran failed to report for the 
examination, but he notified the RO that his failure to 
report for examination was due to Hurricane Rita.  

The RO scheduled the veteran for another VA examination in 
September 2006, but the veteran failed without explanation to 
report for examination. 

On review of the medical and lay evidence above, the Board 
finds that the veteran has presented evidence of current 
intermittent skin disorders, variously diagnosed.  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, there is no 
medical evidence of a relationship between any current skin 
disorder and the veteran's military service.

The Board accordingly finds that service connection for skin 
rash must be denied.  In making this determination, the Board 
has considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Service connection for diverticulosis

The veteran asserts that he has chronic diverticulosis that 
began while he was serving at Concord Naval Weapons Station, 
a site at which toxic chemicals were stored.

The veteran's SMR show no treatment for any digestive 
disorder.   The veteran's report of physical examination in 
August 1972, at the time of his discharge, noted the abdomen 
and viscera as "normal."

The veteran had a VA medical examination in July 1973, within 
the first year after his discharge from service.  The veteran 
reported no digestive complaints during or after service, and 
the examiner noted "no significant abnormalities" of the 
abdomen.

The veteran received VA medical treatment in September 1979 
for epigastric pain; the clinician's impression was 
gastrointestinal-type gastrophysiologic stress reaction and 
exogenous obesity.  This is the first medical evidence of a 
digestive disorder after the veteran's discharge from 
service.

The veteran underwent an upper endoscopy at St. Elizabeth's 
Hospital in April 1988; the final diagnosis was duodenal 
ulcer and erosive gastritis.  A concurrent colonoscopy was 
"totally normal" except for large internal hemorrhoids.

The veteran was treated for epigastric distress at Memorial 
Herman Baptist Beaumont Hospital in December 2001.  He 
underwent supine and upright radiographs of the abdomen, 
gastrografin enema, computed tomography (CT) scan of the 
abdomen, and eventual sigmoidoscopy for obstructed colon 
secondary to diverticulitis.  There is nothing in the 
Memorial Herman treatment records relating to the etiology or 
onset of the condition.

The veteran underwent VA colectomy in May 2002; inpatient 
treatment continued into June 2002.  The discharge diagnosis 
was colonic diverticulosis.  There is nothing in the VA 
inpatient treatment records relating to the etiology or onset 
of the condition.

The veteran testified before the Board in August 2004 that he 
began experiencing nausea when assigned to Concord Naval 
Weapons Station.  Many other Marines also experienced stomach 
problems, which were attributed at the time to the food.

Per the instructions of the Board's July 2005 remand, the RO 
scheduled the veteran for a VA medical examination in October 
2000 to obtain a medical opinion regarding whether the 
veteran had a current digestive disorder consistent with 
exposure to chemicals.  The veteran failed to report for the 
examination, but he notified the RO that his failure to 
report for examination was due to Hurricane Rita.  

The RO scheduled the veteran for another VA examination in 
September 2006, but the veteran failed without explanation to 
report for examination. 

On review of the medical and lay evidence above, the Board 
finds that the veteran has presented evidence of current 
chronic diverticulosis.  However, as noted above, a veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer, 210 
F.3d at 1353; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. 
App. at 548; Collaro, 136 F.3d at 1308.  In this case, there 
is no medical evidence of a relationship between any current 
digestive disorder, to include diverticulosis, and the 
veteran's military service.

The Board accordingly finds that service connection for 
diverticulosis must be denied.  In making this determination, 
the Board has considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for skin rash is denied.

Service connection for diverticulosis, status post partial 
colectomy, is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


